Murphy, Bilak & Homiller/Ericsson
PO BOX 1959
Cary, NC 27572-1959

In re Application of: Mattias Andersson et al.
Serial No.: 16/760,287         
Filed: April 29, 2020
Docket: 1009-4009 / P073356US02
Title: Reed Muller Block Code for SPUCCH
::::::


DECISION ON PETITION UNDER 
37 C.F.R. §§ 1.144, 1.181



This is a decision regarding the petition filed on May 23, 2022 under 37 C.F.R. §§ 1.144, 1.181 to 1) withdraw the Unity of Invention Requirement mailed on December 6, 2021, or 2) to designate the Office Action mailed on March 23, 2022 as Non-Final.

The petition is GRANTED.

REVIEW OF FACTS
Below is a synopsis of the relevant prosecution history:

December 1, 2021
A telephone conversation was conducted between the examiner and the Applicant’s Representative. A provisional election was made with traverse to prosecute Group I, claims 34-37 and 48-51. Unelected Group II contains claims 38-47 and 52-53.

December 6, 2021

A Non-Final Rejection was mailed. The Non-Final Rejection included the Unity of Invention Requirement. Group I, claims 34-37 and 48-51, were examined on the merits. Group II was withdrawn from consideration.

March 4, 2022
An amendment was filed by the applicant. The applicant presented arguments to traverse the Unity of Invention Requirement.

March 23, 2022
A Final Rejection was mailed. The Unity of Invention Requirement was made Final. Group I, claims 34-37 and 48-51, were examined on the merits. Group II was withdrawn from consideration.

May 23, 2022
An After Final Amendment was filed by the applicant.





REGULATION AND PRACTICE
37 CFR 1.143 states:

If the applicant disagrees with the requirement for restriction, he may request reconsideration and withdrawal or modification of the requirement, giving the reasons therefor. (See § 1.111.) In requesting reconsideration the applicant must indicate a provisional election of one invention for prosecution, which invention shall be the one elected in the event the requirement becomes final. The requirement for restriction will be reconsidered on such a request. If the requirement is repeated and made final, the examiner will at the same time act on the claims to the invention elected.

37 C.F.R. § 1.144 states:

After a final requirement for restriction, the applicant, in addition to making any reply due on the remainder of the action, may petition the Director to review the requirement. Petition may be deferred until after final action on or allowance of claims to the invention elected, but must be filed not later than appeal. A petition will not be considered if reconsideration of the requirement was not requested (see § 1.181).

37 C.F.R. § 1.181 states:

(a) Petition may be taken to the Director:
(1) From any action or requirement of any examiner in the ex parte prosecution of an application, or in ex parte or inter partes prosecution of a reexamination proceeding which is not subject to appeal to the Patent Trial and Appeal Board or to the court;
(2) In cases in which a statute or the rules specify that the matter is to be determined directly by or reviewed by the Director; and
(3) To invoke the supervisory authority of the Director in appropriate circumstances. For petitions involving action of the Patent Trial and Appeal Board, see § 41.3 of this title.

(b) Any such petition must contain a statement of the facts involved and the point or points to be reviewed and the action requested. Briefs or memoranda, if any, in support thereof should accompany or be embodied in the petition; and where facts are to be proven, the proof in the form of affidavits or declarations (and exhibits, if any) must accompany the petition.

(c) When a petition is taken from an action or requirement of an examiner in the ex parte prosecution of an application, or in the ex parte or inter partes prosecution of a reexamination proceeding, it may be required that there have been a proper request for reconsideration (§ 1.111) and a repeated action by the examiner. The examiner may be directed by the Director to furnish a written statement, within a specified time, setting forth the reasons for his or her decision upon the matters averred in the petition, supplying a copy to the petitioner.

(d) Where a fee is required for a petition to the Director the appropriate section of this part will so indicate. If any required fee does not accompany the petition, the petition will be dismissed.

(e) Oral hearing will not be granted except when considered necessary by the Director.

(f) The mere filing of a petition will not stay any period for reply that may be running against the application, nor act as a stay of other proceedings. Any petition under this part not filed within two months of the mailing date of the action or notice from which relief is requested may be dismissed as untimely, except as otherwise provided. This two-month period is not extendable.

(g) The Director may delegate to appropriate Patent and Trademark Office officials the determination of petitions.

MPEP 1893.03(d)	Unity of Invention, states in part:

Examiners are reminded that unity of invention (not restriction practice pursuant to 37 CFR 1.141 - 1.146) is applicable in international applications (both Chapter I and II) and in national stage applications submitted under 35 U.S.C. 371. Restriction practice in accordance with 37 CFR 1.141 -1.146 continues to apply to U.S. national applications filed under 35 U.S.C. 111(a), even if the application filed under 35 U.S.C. 111(a) claims benefit under 35 U.S.C. 120 and 365(c) to an earlier international application designating the United States or to an earlier U.S. national stage application submitted under 35 U.S.C. 371.

The sections of the MPEP relating to double patenting rejections (MPEP § 804), election and reply by applicant (MPEP § 818), and rejoinder of nonelected inventions (MPEP § 821.04) generally also apply to national stage applications submitted under 35 U.S.C. 371. See MPEP § 823.

When making a unity of invention requirement, the examiner must (1) list the different groups of claims and (2) explain why each group lacks unity with each other group (i.e., why there is no single general inventive concept) specifically describing the unique special technical feature in each group.

The principles of unity of invention are used to determine the types of claimed subject matter and the combinations of claims to different categories of invention that are permitted to be included in a single international or national stage patent application. See MPEP § 1850 for a detailed discussion of Unity of Invention. The basic principle is that an application should relate to only one invention or, if there is more than one invention, that applicant would have a right to include in a single application only those inventions which are so linked as to form a single general inventive concept.

A group of inventions is considered linked to form a single general inventive concept where there is a technical relationship among the inventions that involves at least one common or corresponding special technical feature. The expression special technical features is defined as meaning those technical features that define the contribution which each claimed invention, considered as a whole, makes over the prior art. For example, a corresponding technical feature is exemplified by a key defined by certain claimed structural characteristics which correspond to the claimed features of a lock to be used with the claimed key. Note also the examples contained in Chapter 10 of the International Search and Preliminary Examination Guidelines which can be obtained from the Patent Examiner’s Toolkit or WIPO’s website (www.wipo.int/pct/en/texts/gdlines.html).


MPEP 1850(II)	DETERMINATION OF "UNITY OF INVENTION", states in part:

An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1). With respect to a group of inventions claimed in an international application, unity of invention exists only when there is a technical relationship among the claimed inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art. The determination is made on the contents of the claims as interpreted in light of the description and drawings (if any).

Whether or not any particular technical feature makes a "contribution" over the prior art, and therefore constitutes a "special technical feature," should be considered with respect to novelty and inventive step. For example, a document discovered in the international search shows that there is a presumption of lack of novelty or inventive step in a main claim, so that there may be no technical relationship left over the prior art among the claimed inventions involving one or more of the same or corresponding special technical features, leaving two or more dependent claims without a single general inventive concept.

PCT Rule 13.1 states:

The international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept ("requirement of unity of invention").

PCT Rule 13.2 states:

Where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

MPEP 823	Unity of Invention Under the Patent Cooperation Treaty, states in part:

The analysis used to determine whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371 (unity of invention analysis) as compared to national applications filed under 35 U.S.C. 111(a) (independent and distinct analysis). See MPEP Chapter 1800, in particular MPEP § 1850, § 1875, and § 1893.03(d), for a detailed discussion of unity of invention under the Patent Cooperation Treaty (PCT). However, the guidance set forth in this chapter with regard to other substantive and procedural matters (e.g., double patenting rejections (MPEP § 804), election and reply by applicant (MPEP § 818), and rejoinder of nonelected inventions (MPEP § 821.04) generally applies to national stage applications submitted under 35 U.S.C. 371.


MPEP 818.01(c)		Traverse is Required To Preserve Right of Petition, states in part:

To preserve the right to petition from the requirement for restriction, all errors to be relied upon in the petition must be distinctly and specifically pointed out in a timely filed traverse by the applicant. The petition may be deferred until after final action on or allowance of the claims to the elected invention. In any event, the petition must not be filed later than the filing date of the notice of appeal. If applicant does not distinctly and specifically point out supposed errors in the restriction requirement, the election should be treated as an election without traverse and be so indicated to the applicant by use of form paragraph 8.25.02.

MPEP 821.01	After Election With Traverse, states in part:

Where the initial requirement is traversed, the examiner should reconsider it. If, upon reconsideration, the examiner is still of the opinion that restriction is proper, the examiner should maintain the restriction requirement and make it final in the next Office action. See MPEP § 803.01. In doing so, the examiner should reply to the reasons or arguments advanced by applicant in the traverse. Form paragraph 8.25 should be used to make a restriction requirement final.

If the requirement is made final, the claims to the nonelected invention should be clearly indicated as being withdrawn from consideration. In this situation, the examiner should use form paragraph 8.05.

This form paragraph will show that applicant has retained the right to petition from the requirement under 37 CFR 1.144. See MPEP § 818.01(c).

ANALYSIS AND DECISION

In the Non-Final Rejection (mailed December 6, 2021), the rationale provided by the examiner to support the Unity of Invention Requirement is incomplete (see pages 2 and 3). As correctly noted by the applicant, Form Paragraphs 18.07 and 18.07.01 were used, but no rationale was provided to support the supposed lack of unity between Group I and Group II. The action indicated that the Groups lack the same or corresponding special technical features, but no further details were provided.

In the Amendment (filed March 4, 2022), the applicant noted the outlined deficiencies of the Unity of Invention Requirement. Furthermore, the applicant outlines the similarities between claim 35 (from Group I) and claim 39 (from Group II), when read in conjunction with parent claim 38. The applicant noted that these claims share a special technical feature: coding eleven bits of control data into encoded bits using a 32-row Reed Muller generator matrix, for transmission in a sPUCCH. Furthermore, the applicant alleged that the Unity of Invention Requirement failed to outline how this claim limitation was not a special technical feature, as defined by PCT Rule 13.2.

In the Final Rejection (mailed March 23, 2022), the Unity of Invention Requirement was maintained by the examiner. A review of the prosecution history indicated the Unity of Invention Requirement was never made final (see MPEP 821.01). However, to expedite prosecution of this application, the Final Office Action, which maintained the Unity of Invention requirement, is being treated as a Final Restriction Requirement.

In the Final Rejection, the examiner repeated their previously incomplete Lack of Unity Requirement. The Response to Arguments section provided some additional detail. Namely, the examiner alleged that the scope of the claims is different, as claim 39 additionally recites “encoding control data for transmission in a long PUCCH.” However, the examiner did not address the applicant’s challenge regarding the alleged common special technical feature.

The Unity of Invention Requirement is improper because 1) the initial Unity of Invention Requirement was incomplete, and 2) upon further challenge the Final Restriction requirement failed to detail how “coding eleven bits of control data into encoded bits using a 32-row Reed Muller generator matrix, for transmission in a sPUCCH” fails to qualify as a special technical feature.

Accordingly, the petition is GRANTED. 

The restriction requirement is hereby WITHDRAWN. The application will be forwarded to the examiner for prosecution of the claims on the merits.

Any inquiry concerning this decision should be directed to Paul H. Masur at (571) 270-7297. 



/JAMES A KRAMER/Group Director, TC 2400